Citation Nr: 1016497	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-37 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to Agent Orange exposure.   
 
2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to Agent Orange exposure.   
 
3.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure.   
 
4.  Entitlement to service connection for a heart disorder, 
to include as due to Agent Orange exposure.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).    



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO rating decision that 
denied service connection for a psychiatric disorder (claimed 
as anxiety and an eating disorder), to include PTSD, and 
denied service connection for a gastrointestinal disorder 
(claimed as gastroesophageal reflux disease and a hiatal 
hernia), irritable bowel syndrome, hypertension, and for a 
heart disorder, all to include as due to Agent Orange 
exposure.  

The Board observes that the August 2007 RO decision (noted 
above), as well as an October 2008 statement of the case and 
April 2009 and December 2009 supplemental statements of the 
case, did not specifically refer to the Veteran's claims that 
his gastrointestinal disorder, irritable bowel syndrome, 
hypertension, and his heart disorder, were also the result of 
Agent Orange exposure.  The Board notes, however, that a 
decision on any issue is presumed to include a decision on 
all theories of entitlement, regardless of whether they were 
raised/discussed.  Alternative theories of entitlement to the 
same benefit are encompassed within a single claim.  See 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  Therefore, the Board will 
address those issues as entitlement to service connection for 
a gastrointestinal disorder, irritable bowel syndrome, 
hypertension, and for a heart disorder, all to include as due 
to Agent Orange exposure.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder was not present 
during service or for many years thereafter, and was not 
caused by any incident of service including Agent Orange 
exposure.  

2.  The Veteran's irritable bowel syndrome was not present 
during service or for many years thereafter, and was not 
caused by any incident of service including Agent Orange 
exposure.

3.  The Veteran's hypertension was not present during service 
or for many years thereafter, and was not caused by any 
incident of service including Agent Orange exposure.  

4.  Any current heart disorder was not present during service 
or for many years thereafter, and was not caused by any 
incident of service including Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  

2.  Irritable Bowel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  

4.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2007, a rating 
decision in August 2007, a statement of the case in October 
2008, correspondence in March 2009, and a supplemental 
statement of the case in April 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a December 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with 
an examination in connection with his claims for service 
connection for a gastrointestinal disorder, irritable bowel 
syndrome, hypertension, and for a heart disorder, all to 
include as due to Agent Orange exposure.  The Board finds, 
however, that an examination was not necessary to make a 
decision on those claims.  See 38 U.S.C.A. § 5103A (d)(2) 
(West 2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that, in this matter, the appellant's 
available service treatment records do not show treatment for 
a gastrointestinal disorder, irritable bowel syndrome, 
hypertension or elevated blood pressure readings, or for any 
heart problems.  Additionally, there is no indication that 
the appellant's claimed gastrointestinal disorder, irritable 
bowel syndrome, hypertension, and heart disorder, all to 
include as due to Agent Orange exposure, may be associated 
with his period of service.  As there is no evidence of 
gastrointestinal problems, irritable bowel syndrome, 
hypertension or elevated blood pressure readings, or any 
heart problems in service and no indication that any of the 
claimed disorders may be associated with the appellant's 
period of service, including any Agent Orange exposure, the 
facts of this case do not meet the criteria (i.e. prongs (2) 
and (3) as discussed in McLendon) to warrant a VA 
examination.  See Id.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as peptic ulcers 
(gastric and duodenal), arteriosclerosis, and hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  A Gastrointestinal Disorder and Irritable Bowel Syndrome

The Veteran contends that he has a gastrointestinal disorder 
and irritable bowel syndrome that are related to service, to 
include as due to Agent Orange exposure in Vietnam.  He also 
argues that he has irritable bowel syndrome as a result of a 
malaria pill he was given during service.  

As noted above, the Veteran had active service from July 1969 
to February 1971.  His service personnel records indicate 
that he was awarded decorations indicating Vietnam service 
and that he served in Vietnam.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of any gastrointestinal 
problems or irritable bowel syndrome.  

The first post-service evidence of record of any possible 
irritable bowel syndrome is in January 1993, and the first 
post-service evidence of record of any possible 
gastrointestinal disorder is in April 1993, both many years 
after the Veteran's separation from service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A January 1993 treatment entry from R. K. Aichele, D.O., 
noted that the Veteran's past medical history was significant 
for disorders including irritable bowel syndrome since 
approximately 1982 and a history of a duodenal ulcer in 1989.  
The assessment included irritable bowel syndrome and history 
of a duodenal ulcer.  

An April 1993 treatment entry from Dr. Aichele indicated that 
the Veteran reported having increasing symptoms of 
gastrointestinal distress and that he was presently taking 
Mylanta approximately three times a day.  The assessment was 
rule out gastroesophageal reflux disease.  A July 1993 entry 
reported that the Veteran stated that he was feeling pretty 
well and that his gastrointestinal complaints had settled 
down.  The assessment included gastroesophageal reflux 
disease, resolved.  A November 1993 entry noted that the 
Veteran had no major complaints, but that he did state that 
his heartburn was worsening to the point that he was taking 
large amounts of Mylanta daily.  The assessment included 
gastroesophageal reflux disease.  

An October 1996 statement from Dr. Aichele noted that the 
Veteran's past medical history included a duodenal ulcer, a 
hiatal hernia, and irritable bowel syndrome.  A May 1997 
report from Urological Associates of Lancaster, Ltd., 
reported that the Veteran had a past medical history that 
included a hiatal hernia, irritable bowel syndrome, and a 
spastic bowel.  

Subsequent private treatment records showed continuing 
treatment for gastrointestinal problems, including 
gastroesophageal reflux disease, and for irritable bowel 
syndrome.  For example, an August 1999 treatment entry from 
Dr Aichele related an assessment that included 
gastroesophageal reflux disease and an April 2000 entry noted 
an assessment that included irritable bowel syndrome.  An 
undated report, which was apparently dated subsequent to July 
2002, indicated that the Veteran had chronic problems 
including a duodenal ulcer (inflammation), a hiatal hernia, 
and irritable bowel syndrome since 1989.  It was noted that 
the Veteran underwent an upper gastrointestinal serious and 
barium enema in March 1990.  An April 2004 entry referred to 
an assessment of gastroesophageal reflux, controlled.  

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his current gastroesophageal 
reflux disease and irritable bowel syndrome are not among the 
diseases listed as presumptively associated with Agent Orange 
exposure.  Thus, the Veteran is not entitled to service 
connection on a presumptive basis due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The Veteran may, 
nonetheless, establish service connection if the evidence 
shows that his current skin disorder and erectile dysfunction 
were, in fact, caused by exposure to Agent Orange or some 
other incident of service.  See Combee v. Brown, F.3d at 1039 
(Fed. Cir. 1994).  

The Board observes that the probative medical records do not 
suggest that the current gastrointestinal disorder (to 
include gastroesophageal reflux disease and any hiatal 
hernia) and irritable bowel syndrome are related to the 
Veteran's period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the Veteran's present gastrointestinal 
disorder and irritable bowel syndrome began many years after 
service, without relationship to service, to include any 
Agent Orange exposure.  

The Veteran has alleged that his current gastrointestinal 
disorder and irritable bowel syndrome had their onset during 
his period of service, to include exposure to Agent Orange.  
As a lay person, however, the Veteran is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's gastrointestinal disorder (to include 
gastroesophageal reflux disease and any hiatal hernia) and 
irritable bowel syndrome began many years after service and 
were not caused by any incident of service, including Agent 
Orange exposure.  The Board concludes that the Veteran's 
gastrointestinal disorder and irritable bowel syndrome were 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Hypertension and Heart Disorder

The Veteran contends that he has hypertension and a heart 
disorder that are related to service, to include as due to 
Agent Orange exposure.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of hypertension or any 
elevated blood pressure readings or for a heart disorder.  An 
April 1969 pre-induction examination report noted a blood 
pressure reading of 120/70.  There were notations that the 
Veteran's heart and vascular system were normal.  A February 
1971 separation examination report indicated that the 
Veteran's blood pressure reading was 120/80 and included 
notations that his heart and vascular system were normal.  

There is no evidence of hypertension or for a heart disorder 
in the year after the Veteran's separation from service, or 
for many years later.  The first post-service evidence of 
record of any hypertension is in January 1993, and the first 
post-service evidence of any possible heart disorder is in 
June 1998, both many years after the Veteran's separation 
from service.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A January 1993 treatment entry from Dr. Aichele noted that 
the Veteran was seen for a routine check of his high blood 
pressure.  The Veteran's blood pressure reading was 118/86.  
The assessment included hypertension, controlled.  A July 
1993 treatment entry related an assessment that included 
hypertension, controlled.  A November 1993 entry noted an 
assessment that included hypertension.  

An October 1996 statement from Dr. Aichele noted that the 
Veteran's past medical history was significant for 
hypertension.  

A June 1998 treatment entry from Dr. Aichele noted that the 
Veteran reported that his blood pressure still remained 
elevated.  The Veteran's blood pressure readings, at that 
time, were 150/102 and 176/100.  Dr. Aichele indicated that 
the Veteran's heart had a regular rhythm and rate with a 
grade II/VI systolic ejection murmur at the right second 
intercostal space without radiation.  The assessment included 
hypertension, systolic murmur, rule out secondary to 
hyperdynamic state versus valve pathology.  

A March 2002 treatment entry from Dr. Aichele noted that the 
Veteran came in for a recheck of his blood pressure.  It was 
noted that the Veteran's blood pressure reading was 150/80.  
Dr. Aichele indicated that the Veteran's heart showed a 
regular rhythm and rate with an early to mid systolic click 
at the LT sternal border.  It was noted that an 
echocardiogram was recommended at the time of the last visit, 
but that the Veteran did not want to go at that point.  The 
assessment included hypertension and mid systolic click, rule 
out mitral valve prolapse.  A July 2002 entry indicated that 
the Veteran was seen for a routine check up without major 
complaints at the present time.  It was noted that the 
Veteran was still taking Zestril and Hytrin for his blood 
pressure.  Dr. Aichele stated that at the Veteran's last 
visit, he suggested that the Veteran undergo an 
echocardiogram.  Dr. Aichele indicated that the Veteran was 
not ready at that time, but that he presently is ready to 
have the echocardiogram.  The assessment was hypertension, 
controlled, and rule out mitral valve prolapse.  

A July 2002 echocardiogram report from Lancaster Regional 
Medical Center noted that the Veteran underwent an 
echocardiogram for an assessment of a mid systolic click.  As 
to an impression, the examiner indicated that he suspected 
that the click was a sclerotic valve click at closure as 
there was no mitral valve prolapse or other evidence of 
valvular insufficiency.  The examiner stated that there was 
normal left ventricle function with mild left arterial 
enlargement.  

An undated report from Dr. Aichele, which was apparently 
dated subsequent to July 2002, indicated that the Veteran had 
chronic problems including hypertension.  It was noted that 
the Veteran underwent an echocardiogram in July 2002.  A 
January 2004 entry related an assessment of hypertension and 
a heart murmur.  

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his hypertension and any 
current heart disorder are not among the diseases listed as 
presumptively associated with Agent Orange exposure.  Thus, 
the Veteran is not entitled to service connection on a 
presumptive basis due to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  The Veteran may, nonetheless, establish service 
connection if the evidence shows that his current 
hypertension and any current heart disorder were, in fact, 
caused by exposure to Agent Orange or some other incident of 
service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the probative medical records do not 
suggest that the Veteran's current hypertension and any 
current heart disorder are related to his period of service.  
In fact, the probative medical evidence provides negative 
evidence against this finding, indicating that the Veteran's 
present hypertension and any current heart disorder began 
many years after service, without relationship to service, to 
include any Agent Orange exposure.  

The Veteran has alleged that his current hypertension and any 
current heart disorder had their onset during his period of 
service, to include exposure to Agent Orange.  As a lay 
person, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's hypertension and any current heart 
disorder began many years after service and were not caused 
by any incident of service, including Agent Orange exposure.  
The Board concludes that the Veteran's hypertension and any 
current heart disorder were neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for gastrointestinal disorder, to include 
as due to Agent Orange exposure, is denied.  

Service connection for irritable bowel syndrome, to include 
as due to Agent Orange exposure, is denied.  

Service connection for hypertension, to include as due to 
Agent Orange exposure, is denied.  

Service connection for a heart disorder, to include as due to 
Agent Orange exposure, is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of his period of 
service, including alleged stressors in Vietnam.  His service 
personnel records indicate that he was not awarded 
decorations evidencing combat.  Such records show that the 
Veteran's occupational specialty was listed as a 
communications specialist.  The service personnel records 
indicate that the Veteran served in Vietnam from January 1970 
to February 1971.  The Veteran served in Vietnam with Company 
A 125th Signal Batallion, 25th Infantry Division, and with 
Company A, 135th Signal Battalion, 1st Calvary Division.  The 
Veteran's service treatment records do not show treatment for 
any psychiatric problems, including PTSD.  

Post-service private treatment records show treatment for 
psychiatric disorders such as anxiety and for PTSD.  For 
example, a May 1997 report from Urological Associates of 
Lancaster, Ltd., noted that the Veteran had a past medical 
history that was positive for anxiety and difficulty sleeping 
since he had been in Vietnam.  As to a psychiatric 
evaluation, it was noted that the Veteran did have some 
anxiety.  An April 2000 treatment entry from Dr. Aichele 
related an assessment that included anxiety.  

A December 2006 statement from a counselor at Base Camp, 
Veterans Counseling Services, noted that the Veteran had been 
treated at that facility beginning in 1993.  It was reported 
that the Veteran was referred to address issues related to 
PTSD.  The counselor indicated that the Veteran reported that 
he had a number of flashback experiences that had temporarily 
immobilized him.  The counselor stated that the Veteran was 
seen in an outpatient setting until January 1996 when he was 
discharged.  The counselor commented that their therapeutic 
goals focused on the reduction of the Veteran's underlying 
feelings of emotion and rage that were symptomatic of PTSD 
and were directly related to his experience in Vietnam 
between January 1970 and January 1971.  

The Veteran has reported various stressors.  In a stressor 
statement received in May 2007, the Veteran reported that 
while he was with the 125th Signal Battalion, 25th Army 
Division in July 1970, he was on guard duty on a bunker line, 
and a sapper was seen beyond the barbed wire.  He stated that 
they were told not to fire because a patrol was out.  He 
reported that a helicopter was dispatched with a searchlight 
and that it flew about a hundred yards over his bunker and 
passed overhead several times.  He stated that after he 
returned home, whenever a police helicopter with a 
searchlight passed over his house, it sent him back to the 
bunker line in Vietnam.  The Veteran also indicated that in 
July 1970, when he was about 10 kilometers outside the base 
at Chu Chi, Vietnam, he went along with a courier in a 
helicopter to verify and witness a signature.  He stated that 
he was seated next to a door gunner and that just a few 
kilometers outside of the base, they received sniper fire.  
The Veteran remarked that such incident caused nightmares.  

In his May 2008 notice of disagreement, the Veteran stated 
that the incidents he mentioned about the sapper and sniper 
fire should appear in daily reports.  In a statement received 
in March 2009, the Veteran referred to two incidents that 
occurred during his service with the 25th Infantry while he 
was stationed at Chu Chi, Vietnam.  He reported that the 
first incident was while he was stationed on guard duty on a 
bunker line and a sapper was fired by the Viet Cong.  He 
stated that a helicopter with a searchlight was sent out to 
find the sapper and that it flew repeatedly directly over his 
position.  The Veteran noted that he didn't know if the 
sapper was ever found, but that the incident kept repeating 
itself in his mind after he came home with police helicopter 
searchlights.  He also referred to the incident where he was 
on a courier helicopter next door to a gunner when a sniper 
fired upon the helicopter.  The Veteran reported similar 
information in a March 2009 stressor statement.  

The Board observes that the Veteran has specifically stated 
that he was exposed to sniper fire while flying in a courier 
helicopter in approximately July 1970 while stationed at a 
base in Chu Chi, Vietnam with the 125th Signal Battalion, 25th 
Army Division.  He has also referred to a sapper being fired 
while he was on bunker duty at the same base in July 1970.  
The Board observes that a mortar attack on one's unit may be 
accepted as a stressor event that could be verified and, in 
some cases, form the basis of a PTSD diagnosis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the Veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In fact, in July 2007, the 
RO found that the Veteran's stressor information was 
insufficient to send for verification.  The Board notes, 
however, that the Veteran has specifically reported being 
involved with sniper fire and a sapper incident.  Therefore, 
the Board is of the view that an attempt to verify the 
Veteran's alleged stressor and to obtain relevant unit 
histories should be made.  

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of any current psychiatric 
disorder, to include PTSD.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  
        
Accordingly, this issue is REMANDED for the following:  

1.  Ask the Veteran to identify all other 
medical providers who have treated him 
for psychiatric problems, to include 
PTSD, since his separation from service.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

2.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include being 
exposed to sniper fire while flying in a 
courier helicopter in approximately July 
1970 while stationed at a base in Chu 
Chi, Vietnam with the 125th Signal 
Battalion, 25th Army Division, and a 
sapper incident while he was on bunker 
duty at the same base in July 1970.  
JSRRC should also be asked to provide the 
histories of the Veteran's unit during 
the time he was in Chu Chi Vietnam, 
apparently from January 1970 to December 
1970.  If more detailed information is 
needed for this research, the Veteran 
should be given and opportunity to 
provide it.  

4.  Schedule the Veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

5.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  
If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


